EXAMINER’S STATEMENT OF ALLOWABLE SUBJECT MATTER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Preliminary Amendment, filed on May 24, 2021, has been received and made of record. Claim 1 has been amended and claims 2-20 have been newly added.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method comprising, by one or more processors of a first sensor associated with a vehicle receiving synchronization information from a timing controller, the synchronization information being generated based on a clock of the timing controller, determining, based on the synchronization information, a first offset between a first clock of the first sensor and the clock of the timing controller, calculating, based on the first offset, one or more entries for inclusion in a synchronization table, wherein the synchronization table is configured to convert timing information generated relative to the clock of the timing controller to first timing information associated with the first clock of the first sensor, and updating the synchronization table based on the one or more entries.
Regarding claims 10-16, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a first sensor associated with a vehicle, cause the one or more processors to: receive synchronization information from a timing controller, the synchronization information being generated based on a clock of the timing controller, determine, based on the synchronization information, a first offset between a first clock of the first sensor and the clock of the timing controller, calculate, based on the first offset, one or more entries for inclusion in a synchronization table, wherein the synchronization table is configured to convert timing information generated relative to the clock of the timing controller to first timing information associated with the first clock of the first sensor, and update the synchronization table based on the one or more entries.
Regarding claims 17-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a system associated with a vehicle, comprising a first sensor, a timing controller, one or more non-transitory computer-readable storage media including instructions, and one or more processors coupled to the one or more non-transitory computer-readable storage media, the one or more processors configured to execute the instructions to: receive synchronization information from a timing controller, the synchronization information being generated based on a clock of the timing controller, determine, based on the synchronization information, a first offset between a first clock of the first sensor and the clock of the timing controller, calculate, based on the first offset, one or more entries for inclusion in a synchronization table, wherein the synchronization table is configured to convert .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Publication No. 2017/0150236 to Newman et al. teaches an example of synchronization between a first and second imaging devices.
	U.S. Patent Publication No. 2017/0332131 to Opsenica et al. teaches video stream synchronization.
	U.S. Patent Publication No. 2013/0278728 to Gong et al. teaches determining clock offsets.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is: (571) 272-7318.  The examiner can normally be reached on Increased Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697